DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–3, 5, 6, 8, 10–15, 17, 18, and 20 is/are pending.
Claim(s) 4, 7, 9, 16, and 19 is/are canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms "first conductive structure" and "second conductive structure" of claims 1 and 13 do not have proper antecedent basis.

Claim Rejections - 35 USC § 112
Claim(s) 1–3, 5, 6, 8, 10–15, 17, 18, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "one surface of the insulating layer" in line 18. Claim 1 has previously recited the limitation "two opposite surfaces of the insulating layer" in lines 8–9. It is unclear if "one surface" recited in line 18 is further limiting one of "two opposite surfaces" recited in line 8. The Office recommends the limitation "one of the two opposite surface of the insulating layer" in line 18.
Claim 1 recites the limitation "the other surface of the insulating layer" in line 20. Claim 1 has previously recited the limitation "two opposite surfaces of the insulating layer" in lines 8–9. It is unclear if "the other surface" recited in line 20 is further limiting one of "two opposite surfaces" recited in line 8. The Office recommends the limitation "another one of the two opposite surface of the insulating layer" in line 20.
Claims 2, 3, 5, 6, 8, and 10–12 are directly or indirectly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claims 2, 3, 5, 6, 8, and 10–12 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "one surface of the insulating layer" in line 19. Claim 1 has previously recited the limitation "two opposite surfaces of the insulating layer" in lines 9–10. It is unclear if "one surface" recited in line 19 is further limiting one of "two opposite surfaces" 
Claim 13 recites the limitation "the other surface of the insulating layer" in line 21. Claim 1 has previously recited the limitation "two opposite surfaces of the insulating layer" in lines 9–10. It is unclear if "the other surface" recited in line 21 is further limiting one of "two opposite surfaces" recited in line 9. The Office recommends the limitation "another one of the two opposite surface of the insulating layer" in line 21.
Claims 14, 15, 17, and 18 are directly dependent from claim 13 and includes all the limitations of claim 13. Therefore, claims 14, 15, 17, and 18 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the electrode plate (1) according to claim 1" and includes all the limitations of claim 1. Therefore, claim 20 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1–3,  8, 11, 13–15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. (US 2009/0017376 A1, hereinafter Yamamura) in view of Higuchi et al. (US 2007/0224493 A1, hereinafter Higuchi).
Regarding claims 1–3, 8, and 11
a current collector (8, [0021]);
an active material layer (9, [0021]);
a conductive structure (21,  [0055]); and
wherein the current collector (8) comprises an insulating layer (15) and a conductive layer (16A, 16B) disposed on each of two opposite surfaces of the insulating layer (15, [002]),
the conductive layer (16A, 16B) has a main body portion and a protrusion portion connected to the main body portion (FIG. 3A, [0055]),
a surface of the main body portion facing away from the insulating layer (15) is covered by the active material layer (9, [0021]), and
a surface of the protrusion portion facing away from the insulating layer (15) is uncovered by the active material layer (9, [0021]),
wherein the conductive structure (21) comprises a first conductive structure (22) and a second conductive structure (22, [0055]),
the first conductive structure (22) is connected to the protrusion portion located on one surface of the insulating layer (15, [0055]), and
the second conductive structure (22) is connected to the protrusion portion located on the other surface of the insulating layer (15, [0055]),
wherein each of the first conductive structure (22) and the second conductive structure (22) comprises a connecting portion (23) and a first extending portion  and a second extending portion (FIG. 3B, [0055]),
the connecting portion (23) is fixed on the protrusion portion (FIG. 3B, [0055]), and
the first extending portion is connected to the connecting portion (23) and extends beyond an end of the protrusion portion (11a) away from the main body portion (FIG. 3B, [0055]),
the second extending portion is connected to an end of the connecting portion (23) facing away from the first extending portion and extends towards the active material layer (9, FIG. 3B); and
wherein the connecting portion (23) and the protrusion portion are welded to form a welded zone (see welding, [0023]).
Yamamura does not explicitly disclose:
a first protective layer,
wherein the first protective layer is disposed on a side of the protrusion portion facing away from the insulating layer;
wherein the first protective layer is disposed between the connecting portion and the active material layer along a height direction of the electrode plate;
the first protective layer is directly connected to the active material layer,
wherein a gap is reserved between the first protective layer and the connecting portion along the height direction;
wherein in a thickness direction of the electrode plate, a surface of the first protective layer facing away from the protrusion portion is lower than a surface of the active material layer facing away from the main body portion;
wherein in a thickness direction of the electrode plate, a surface of the first protective layer facing away from the protrusion portion is closer to the insulating 
wherein the gap has a dimension (L2) of 0.05 mm to 1.5 mm.
Higuchi discloses an electrode plate (3) comprising a first protective layer (9, [0045]), wherein the first protective layer (9) is disposed on a side of a protrusion portion (8, [0045]); wherein the first protective layer (9) is disposed between a connecting portion (10) and an active material layer (2) along a height direction of the electrode plate (3, FIG. 1); the first protective layer (9) is directly connected to the active material layer (3, [0045]), wherein a gap is reserved between the first protective layer (9) and the connecting portion (10) along the height direction (FIG. 1, [0045]); wherein in a thickness direction of the electrode plate (3), a surface of the first protective layer (9) facing away from the protrusion portion (8) is lower than a surface of the active material layer (2) facing away from a main body portion (FIG. 1, [0044]); wherein in a thickness direction of the electrode plate (3), a surface of the first protective layer (9) facing away from the protrusion portion (8) is closer to a current collector (1) than a surface of the active material layer (2) facing away from the main body portion (FIG. 1, [0044]); wherein the gap has a dimension (L2) of 0.05 mm to 1.5 mm (FIG. 1, [0042]) to improve the safety of the electrode plate (see insulating resin layer, [0064]). Yamamura and Higuchi are analogous art because they are directed to secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrode plate of Yamamura with the protective layer of Higuchi in order to improve the safety of the electrode plate.
claim 13–15, Yamamura discloses a secondary battery, comprising an electrode assembly (11, [0021]), wherein the electrode assembly (11) comprises an electrode plate (10, [0021]), the electrode plate (10) comprising:
a current collector (8, [0021]);
an active material layer (9, [0021]);
a conductive structure (21,  [0055]); and
wherein the current collector (8) comprises an insulating layer (15) and a conductive layer (16A, 16B) disposed on each of two opposite surfaces of the insulating layer (15, [002]),
the conductive layer (16A, 16B) has a main body portion and a protrusion portion connected to the main body portion (FIG. 3A, [0055]),
a surface of the main body portion facing away from the insulating layer (15) is covered by the active material layer (9, [0021]), and
a surface of the protrusion portion facing away from the insulating layer (15) is uncovered by the active material layer (9, [0021]),
wherein the conductive structure (21) comprises a first conductive structure (22) and a second conductive structure (22, [0055]),
the first conductive structure (22) is connected to the protrusion portion located on one surface of the insulating layer (15, [0055]), and
the second conductive structure (22) is connected to the protrusion portion located on the other surface of the insulating layer (15, [0055]),
wherein each of the first conductive structure (22) and the second conductive structure (22) comprises a connecting portion (23) and a first extending portion  and a second extending portion (FIG. 3B, [0055]),
the connecting portion (23) is fixed on the protrusion portion (FIG. 3B, [0055]), and
the first extending portion is connected to the connecting portion (23) and extends beyond an end of the protrusion portion (11a) away from the main body portion (FIG. 3B, [0055]),
the second extending portion is connected to an end of the connecting portion (23) facing away from the first extending portion and extends towards the active material layer (9, FIG. 3B).
Yamamura does not explicitly disclose:
a first protective layer,
wherein the first protective layer is disposed on a side of the protrusion portion facing away from the insulating layer;
wherein the first protective layer is disposed between the connecting portion and the active material layer along a height direction of the electrode plate;
the first protective layer is directly connected to the active material layer,
wherein a gap is reserved between the first protective layer and the connecting portion along the height direction;
wherein in a thickness direction of the electrode plate, a surface of the first protective layer facing away from the protrusion portion is lower than a surface of the active material layer facing away from the main body portion;
wherein in a thickness direction of the electrode plate, a surface of the first protective layer facing away from the protrusion portion is closer to the insulating layer than a surface of the active material layer facing away from the main body portion.
Higuchi discloses an electrode plate (3) comprising a first protective layer (9, [0045]), wherein the first protective layer (9) is disposed on a side of a protrusion portion (8, [0045]); wherein the first protective layer (9) is disposed between a connecting portion (10) and an active material layer (2) along a height direction of the electrode plate (3, FIG. 1); the first protective layer (9) is directly connected to the active material layer (3, [0045]), wherein a gap is reserved between the first protective layer (9) and the connecting portion (10) along the height direction (FIG. 1, [0045]); wherein in a thickness direction of the electrode plate (3), a surface of the first protective layer (9) facing away from the protrusion portion (8) is lower than a surface of the active material layer (2) facing away from a main body portion (FIG. 1, [0044]; wherein in a thickness direction of the electrode plate (3), a surface of the first protective layer (9) facing away from the protrusion portion (8) is closer to a current collector (1) than a surface of the active material layer (2) facing away from the main body portion (FIG. 1, [0044]) to improve the safety of the electrode plate (see insulating resin layer, [0064]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrode plate of Yamamura with the protective layer of Higuchi in order to improve the safety of the electrode plate.
Regarding claim 20
a current collector (8, [0021]);
an active material layer (9, [0021]);
a conductive structure (21,  [0055]); and
wherein the current collector (8) comprises an insulating layer (15) and a conductive layer (16A, 16B) disposed on each of two opposite surfaces of the insulating layer (15, [002]),
the conductive layer (16A, 16B) has a main body portion and a protrusion portion connected to the main body portion (FIG. 3A, [0055]),
a surface of the main body portion facing away from the insulating layer (15) is covered by the active material layer (9, [0021]), and
a surface of the protrusion portion facing away from the insulating layer (15) is uncovered by the active material layer (9, [0021]),
wherein the conductive structure (21) comprises a first conductive structure (22) and a second conductive structure (22, [0055]),
the first conductive structure (22) is connected to the protrusion portion located on one surface of the insulating layer (15, [0055]), and
the second conductive structure (22) is connected to the protrusion portion located on the other surface of the insulating layer (15, [0055]),
wherein each of the first conductive structure (22) and the second conductive structure (22) comprises a connecting portion (23) and a first extending portion  and a second extending portion (FIG. 3B, [0055]),
the connecting portion (23) is fixed on the protrusion portion (FIG. 3B, [0055]), and
the first extending portion is connected to the connecting portion (23) and extends beyond an end of the protrusion portion (11a) away from the main body portion (FIG. 3B, [0055]),
the second extending portion is connected to an end of the connecting portion (23) facing away from the first extending portion and extends towards the active material layer (9, FIG. 3B);
wherein the electrode plate (10) has a plurality of current guiding portions and a plurality of conductive structures (21, [0055]),
the plurality of current guiding portions  is stacked (FIG. 1, [0021]), and
every two adjacent current guiding portions of the plurality of current guiding portions have a conductive structure (21) of the plurality of conductive structures (21) therebetween (FIG. 1, [0098]),
wherein each of the plurality of conductive structures (21) comprises the connecting portion (23) and the first extending portion (FIG. 3B, [0055]), and
wherein each of the plurality of current guiding portions is formed by the protrusion portion and a portion of the insulating layer (15) corresponding to the protrusion portion (FIG. 3B, [0055]).
Yamamura does not explicitly disclose:
a first protective layer,
wherein the first protective layer is disposed on a side of the protrusion portion facing away from the insulating layer;
wherein the first protective layer is disposed between the connecting portion and the active material layer along a height direction of the electrode plate;
the first protective layer is directly connected to the active material layer,
wherein a gap is reserved between the first protective layer and the connecting portion along the height direction;
Higuchi discloses an electrode plate (3) comprising a first protective layer (9, [0045]), wherein the first protective layer (9) is disposed on a side of a protrusion portion (8, [0045]); wherein the first protective layer (9) is disposed between a connecting portion (10) and an active material layer (2) along a height direction of the electrode plate (3, FIG. 1); the first protective layer (9) is directly connected to the active material layer (3, [0045]), wherein a gap is reserved between the first protective layer (9) and the connecting portion (10) along the height direction (FIG. 1, [0045]) to improve the safety of the electrode plate (see insulating resin layer, [0064]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrode plate of Yamamura with the protective layer of Higuchi in order to improve the safety of the electrode plate.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (US 2009/0017376 A1) in view of Higuchi (US 2007/0224493 A1) as applied to claim(s) 1 and 13 above, and further in view of Fukunaga et al. (US 2017/0125791 A1, hereinafter Fukunaga).
Regarding claims 5 and 17, modified Yamamura discloses all claim limitations set forth above, but does not explicitly disclose an electrode plate or secondary battery:
wherein the first protective layer has a greater hardness than the conductive layer.
1, [0037]) having a greater hardness than a conductive layer of a current collector (1a, [0038]) to prevent damage to the active material layer (see protective layers, [0049]).
The first protective layer and the conductive layer of Fukunaga are identical to the materials described in the instant specification. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, the first protective layer of Fukunaga will have a greater hardness than the conductive layer of Fukunaga.
Yamamura and Fukunaga are analogous art because they are directed to electrode plates for secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the protective layer of modified Yamamura with the hardness of Fukunaga in order to prevent damage to the active material layer.

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (US 2009/0017376 A1) in view of Higuchi (US 2007/0224493 A1) as applied to claim(s) 1 and 13 above, and further in view of Huh et al. (US 2014/0255778 A1, hereinafter Huh).
Regarding claims 6 and 18, modified Yamamura discloses all claim limitations set forth above, but does not explicitly disclose an electrode plate or secondary battery:
wherein the first protective layer extends to edges of both sides of the protrusion portion in a width direction of the electrode plate, and
the first protective layer has a dimension in a range of 0.1 mm to 4 mm along the height direction of the electrode plate.
Huh discloses an electrode (100) comprising a first protective layer (40) extending to edges of both sides of a protrusion portion (20) in a width direction of the electrode plate (100, [0034]), and the first protective layer (40) has a dimension (l) in a range of 1 mm to 10 mm along a height direction of the electrode plate (100, [0034]) to improve the safety and reliability of the battery (see insulation layer, [0013]). Yamamura and Huh are analogous art because they are directed to electrode plates for secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first protective layer of modified Yamamura with the dimensions of Huh in order to improve the safety and reliability of the battery.
Although Huh does not explicitly disclose a range of 0.1 mm to 4 mm, Huh does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (US 2009/0017376 A1) in view of Higuchi (US 2007/0224493 A1) as applied to claim(s) 11 above, and further in view of Oh et al. (US 2010/0035144 A1, hereinafter Oh).
Regarding claim 12
a second protective layer disposed on the welded zone facing away from the protrusion portion.
Oh discloses an electrode plate (10) comprising a second protective layer (160) disposed on a welded zone facing away from a protrusion portion (113B, [0030]) to prevent the separator from being damaged by the conductive structure (Fig. 4, [0030]). Yamamura and Oh are analogous art because they are directed to secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrode plate of modified Yamamura with the second protective layer of Oh in order to prevent the separator from being damaged by the conductive structure.

Allowable Subject Matter
Claim(s) 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art of record, alone or in combination, does not disclose, teach, or suggest the following distinguishing feature(s):
An electrode plate comprising a second extending portion of a conductive structure covering a first protective layer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–3, 5, 6, 8, 10–15, 17, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725